757 P.2d 860 (1988)
91 Or.App. 717
In the matter of the Compensation of Myron W. Rencehausen, Sr.
WEYERHAEUSER Company, Petitioner,
v.
Myron W. RENCEHAUSEN, Sr., Respondent.
WCB No. 86-11026; CA A43484.
Court of Appeals of Oregon.
Argued and Submitted November 18, 1987.
Decided June 22, 1988.
Reconsideration Denied August 26, 1988.
Daniel M. Spencer, Coos Bay, argued the cause for petitioner. With him on the brief was Foss, Whitty & Roess, Coos Bay.
Michael R. Stebbins, North Bend, argued the cause for respondent. With him on the brief was Hayner, Stebbins & Coffey, North Bend.
Before RICHARDSON, P.J., and NEWMAN and DEITS, JJ.
PER CURIAM.
This is a companion case to Weyerhaeuser Co. v. Rencehausen, 91 Or. App. 719, 757 P.2d 859 (decided this date). Employer refused to pay temporary total disability for the period April 1, 1985, to January 29, 1986, pending appeal of a referee's order to pay that compensation. A second referee ordered payment of the temporary total disability, pending appeal of the first referee's order, and awarded penalties and attorney fees to claimant. ORS 656.313. The Board affirmed. Employer seeks review. We affirm. Weyerhaeuser Co. v. Nolan, 89 Or. App. 90, 747 P.2d 394 (1987), rev. den. 305 Or. 594, 754 P.2d 579 (1988).
Affirmed.